DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 03/04/2022. This action is made Final.
B.	Claims 1,3 and 5-16 remain pending. 
  

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1,3 and 5-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakahashi, Koji (US Pub. 2021/0027127 A1), herein referred to as “Sakahashi”.


As for claims 1 and 14-15, Sakahashi teaches. An electronic device and corresponding method of claim 14 and system of claim 15 capable of accessing a first external device via a network and having a display, the electronic device (fig.1 computing environment via network communications) comprising: an acquisition unit configured to acquire an access code indicating first resource specification information for redirect (par.74; fig. 3 obtaining a code via any means, such code can represent not only errors for the device but any known code that is to be represented as a URL to be displayed on display device);  

and a control unit configured to display the access code acquired by the acquisition unit on the display, wherein the first external device creates the first resource specification information in response to a request from the electronic device the acquisition unit acquires the access code by creating the access code by using the first resource specification information provided by the first external device (par.98 obtaining the fixed character strings, the number of characters, and the number of trial times of the variable character strings, instead, of the character string information (S001). Then, the fixed character strings are encoded and become a necessary part of the encoding information, in the encoding information of the 2D Code and par. 79, fig. 3, S005 the size of the code versus the output device is determined and then adjusted, such that if the size of the output is to small then a URL shortening method is executed to provide smaller generated QR codes to access the same URL to retrieve information to rely to the user about the device) and

the first external device is a device that in response to an access based on the first resource specification information, creates second resource specification information using a parameter relating to the electronic device which is specified by a part of  character string included in the first resource specific information and provides the second resource specification information as a redirect destination (par.95; fig. 3 S011 outputting the 2d Code and par. 74 Device 1 obtains the character string information, I21 (S001). Device 1 can obtain the character string information, I21, by any method. For example. Device 1 obtains the character string information, I21, from Memory Device 2, Memory 5, Input Device 6 or Communication network 8. Then, Device 1 encodes the character string information, I21, and generates a 2D Code). 



As for claim 3, Sakahashi teaches. The electronic device according to claim 2, wherein the electronic device creates resource specification information corresponding to the redirect destination and in a case where a data amount of the created resource specification information exceeds a data amount corresponding to an access code of a size that can be displayed on the display, makes a request for creation of the first resource specification information to the first external device (par. 95 If the error rate is greater than the threshold value, Device 1 cannot embed the embedded data, G21, as is. Then Device 1 reduces the size of the binarized graphic data, G81, to the specified size (S311). The specified size could be the size of one pixel, or could be a predetermined size. Then, Device 1 returns to step S301 and repeats the next processing. On the other hand, if the error rate is equal to or below the threshold value, Device 1 records the selected alignment position information and the alignment size information with the smallest error rate (S312). However, Device 1 can also select the optimum alignment position and alignment size, referring to the error rate and the alignment position and alignment size, and can record this in Memory 5, for instance). 

As for claim 5, Sakahashi teaches. The electronic device according to claim 1, further comprising: a saving unit configured to save the first resource specification information having a data amount corresponding to an access code of a size that can be displayed on the display, wherein the acquisition unit creates, in a case where the electronic device is in an off-line state, the access code by using the first resource specification information saved in the saving unit (par. 74; save information can be in local storage or network storage). 

As for claim 6, Sakahashi teaches. The electronic device according to claim 1, wherein the second resource specification information is a URL of a Web service provided by a second external device that can be accessed via the network and the first resource specification information is a reduced URL of the URL (par. 124 a second resource being a URL for Web Service). 

As for claim 7, Sakahashi teaches. The electronic device according to claim 6, wherein the Web service is a service to provide a Web manual in accordance with contents of an error having occurred in the electronic device (par. 124 Such options may include but not limited to Code functionality and/or destination options for the Code, as well as printed products and other merchandise suggestions for which the resulting outputted Code would be suitable and able to be produced within the Device System Ecosystem without the Code-creator needing to download the Code). 

As for claim 8, Sakahashi teaches. The electronic device according to claim 7, wherein in a URL of the Web service, information on a model name of the electronic device and an error code is included (Par. 124 information about any subject matter pertaining to the device or any other arbitrary thing on the internet can be retrieved). 

As for claim 9, Sakahashi teaches. The electronic device according to claim 6, wherein the Web service is a service to provide on-line shopping for purchasing a consumable part of the electronic device (par. 124 accessing merchant). 

As for claim 10, Sakahashi teaches. The electronic device according to claim 9, wherein in a URL of the Web service, information on a model name of the electronic device and an item of a consumable part is included (Par. 112 points to URL codes for recommendations). 

As for claim 11, Sakahashi teaches. The electronic device according to claim 8, wherein in a URL of the Web service, information on a language of destination is further included (par. 112 database storing information on destination of URLs stored to be presented to user). 

As for claim 12, Sakahashi teaches. The electronic device according to claim 10, wherein in a URL of the Web service, information on a language of destination is further included (par. 112 database storing information on destination of URLs stored to be presented to user). 

As for claim 13, Sakahashi teaches. The electronic device according to claim 1, wherein the access code is a QR code (registered trademark) (par.200 QR code).

As for claim 16, Sakahashi teaches. The electronic device according to claim 1, wherein the first resource specification information has a data amount corresponding to an access code of a size that can be displayed on the display (par. 74 The limit of the number of characters is the upper limit of the number of characters at which the display constituent element (the smallest unit constituting the 2D Code, for example, if the 2D Code is a QR Code, the display constituent element would be the cell), which is incorporate into the 2D Code that will be generated, would not increase further. For example, if the 2D Code is a QR Code, the limit of the number of characters is the upper limit of the number of characters such that the version of the QR Code does not change. In other words, if the number of characters which are incorporated in the character string information, I21, exceeds the limit of the number of characters, the cell size becomes smaller as the number of cells increases due to the increase of the QR Code version number, in the 2D Code that will be generated).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive. 
A1.	Applicant argues that prior art does not teach newly amended claim 1.

	R1.	Examiner does not agree. Sakahashi teaches the first external device creates the first resource specification information in response to a request from the electronic device and provides the first resource specification information to the electronic device and the acquisition unit acquires the access code by creating the access code by using the first resource specification information provided by the first external device; as mentioned in paragraph 98 Sakahashi teaches how to obtain the fixed character strings, the number of characters, and the number of trial times of the variable character strings, instead, of the character string information as detailed in step S001. Then, the fixed character strings are encoded and become a necessary part of the encoding information, in the encoding information of the 2D Code. Sakahashi further teaches that the first external device creates an access code indicating the first resource specification information in response to a request from the electronic device and provides the access code to the electronic device and the acquisition unit acquires the access code provided by the first external device; as mentioned in paragraph 74 the Device 1 obtains the character string information, I21 at step S001. Device 1 can obtain the character string information, I21, by any method. For example. Device 1 obtains the character string information, I21, from Memory Device 2, Memory 5, Input Device 6 or Communication network 8. Then, Device 1 encodes the character string information, I21, and generates a 2D Code.

[0074]
FIG. 3 is a flow chart of the System processing of the Device of the first execution configuration. Device 1 obtains the character string information, I21 (S001). Device 1 can obtain the character string information, I21, by any method. For example. Device 1 obtains the character string information, I21, from Memory Device 2, Memory 5, Input Device 6 or Communication network 8. Then, Device 1 encodes the character string information, I21, and generates a 2D Code. If the character string information, I21, is, for example, a URL, the following processing could be performed. Device 1 determines if the number of the characters is equal to or below a certain limit of the number of the characters, or not. The limit of the number of characters is the upper limit of the number of characters at which the display constituent element (the smallest unit constituting the 2D Code, for example, if the 2D Code is a QR Code, the display constituent element would be the cell), which is incorporate into the 2D Code that will be generated, would not increase further. For example, if the 2D Code is a QR Code, the limit of the number of characters is the upper limit of the number of characters such that the version of the QR Code does not change. In other words, if the number of characters which are incorporated in the character string information, I21, exceeds the limit of the number of characters, the cell size becomes smaller as the number of cells increases due to the increase of the QR Code version number, in the 2D Code that will be generated. Because of that, the readout of the QR Code by a readout. Device becomes more difficult than the less version number. Therefore, if the character string information, I21, exceeds the limit of the number of characters, Device 1 converts the character string information, I21, to a short character string. The method for conversion to a short character string can be any method as long as the number of characters in the short character string is equal to or below the limit of the number of characters. Then, Device 1 encodes the converted character string and produces a 2D Code. For example, Device 1 converts the character string information, I21, to a short character string, utilizing the function equivalent to the publicly-known URL shortening service and HTTP Redirect, and shortens the information to be encoded. Specifically, Device 1 sends the character string information, I21, to a Device for shortening URLs. Once the Device for shortening URLs receives the character string information, I21, it generates a new URL. The number of characters in the new URL that is generated is equal to or below the limit of the number of characters. Next, the Device for shortening URLs records the correspondence between the new URL that was generated and the received character string information, I21. Next, the Device for shortening URLs sends the new URL that was generated to Device 1. Once Device 1 receives the new URL, it encodes the new URL and generates a 2D Code. In this case, the readout Device decodes the 2D Code and accesses the decoded URL. Accordingly, the readout Device accesses the Device for shortening URLs. Then, the Device for shortening URLs searches for the character string information, I21, corresponding to the new URL that is accessed, based on the memorized correspondence. Next, the Device for shortening URLs performs a HTTP redirect processing to the readout Device, with the character string information, I21 (original URL). Accordingly, the readout Device can obtain the character string information, I21 (original URL). On the other hand, if the number of characters is equal to or below the limit of the number or characters (of the character string information, I21), Device 1 encodes the character string information, I21, as is, and generates a 2D Code. However, Device 1 is able to convert the character string information, I21, by choice, regardless of whether the number of the characters is below the limit of the number of the characters, or not.
 [0098]
Below, the process of the System of the Device in the second execution configuration is explained, referring to FIG. 3. In the second execution configuration, Device 1 obtains the fixed character strings, the number of characters, and the number of trial times of the variable character strings, instead, of the character string information (S001). Then, the fixed character strings are encoded and become a necessary part of the encoding information, in the encoding information of the 2D Code. For example, the fixed character strings are the first part of the Internet URL address information. The variable character strings are the strings attached to the fixed character strings and they can be any character(s), number(s), or symbol(s), or any combination of these. For example, the variable character strings are the last part of the URL. Also the trial times are the times required to change the variable character strings, in order to find the optimum variable character strings. After Device 1 obtains the information, it generates the variable character strings corresponding to the obtained number of characters. Device 1 is also able to generate the variable character strings using any method. For example, Device 1 could generate the variable character strings, randomly, or it could generate regular variable character strings by a character increment or decrement. Next, Device 1 generates new character string information by attaching the variable character strings to the fixed character strings. Next, Device 1 generates new 2D Codes by encoding the newly generated character string information. Next, Device 1 processes the steps in the range S002 to S010 (FIG. 3). Accordingly, Device 1 is able to record the alignment position, alignment size, and the error rate that is the least error rate, in regards to the 2D Code with the encoded character string information which was generated.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        June 1, 2022